DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMarco et al (US 9486663).


    PNG
    media_image1.png
    545
    630
    media_image1.png
    Greyscale


Demarco teaches regarding claim: 
1. An upper-body apparatus for enhancing a stationary lower-body exercise equipment, comprising: two tension elements (straps 38a and 38b) dependable from a mounting surface (bar 200); each tension element extending from a mounting end to a handle end (mounting end attached to bar 200, handle end attached to handle straps 54 and 58); a swivel connector operatively associated with each handle end (adjusters/swivel connectors 66 and 70 in that they permit the handle straps to swivel in relation to 38a and 38b as seen in FIG 5); a handle 

2. The upper-body apparatus of claim 1, further comprising: a handle strap interconnecting the handle to each swivel connector (straps 54 and 58 as discussed above).

3. The upper-body apparatus of claim 1, wherein the two tension elements are spaced apart along the mounting surface a mounting distance dimensioned and adapted to be approximately equal to a shoulder width of a human user (wherein 38b and 38a can be positioned apart any distance, including a shoulder distance since they are sleeved around the bar with looped connectors as seen in the figures).

4. The upper-body apparatus of claim 3, wherein a cord length of the elastic cord is approximately half of the shoulder width (configurable as claimed: “In some embodiments, elastic segment 50 (e.g., and elastic portion 34) has a relaxed (un-stretched) length equal to, or between any two 
of: 12 inches, 18 inches, 24 inches, 30 inches, 36 inches, or more.” Accordingly, a distance of 12 inches for 50 could be chosen when a distance of 24 inches separates 38a and 38b).

5. A method of adding a pull-out and pull-up functionality to a stationary lower- body exercise equipment, comprising: providing the upper-body apparatus of claim 3 (as discussed above); and mounting the two tension elements so that the handles terminate at approximately four inches above a head of the human user accommodated by the stationary lower-body exercise equipment (when the device is adjusted accordingly and a user is of sufficient height; wherein the ground surface is considered to be the lower body exercise device since a user can perform lower body exercises like squats upon the ground).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784